323 S.E.2d 478 (1984)
Selena E. BRYANT, Administrator of the Estate of Nettie Gavin Bryant
v.
SAMPSON MEMORIAL HOSPITAL.
No. 844SC289.
Court of Appeals of North Carolina.
December 28, 1984.
*479 Bruce H. Robinson, Jr., Wallace, for plaintiff-appellant.
Ward & Smith, P.A. by Dale P. Johnson, Clinton, and Thomas E. Harris, New Bern, for defendant-appellee.
WEBB, Judge.
We hold it was error to exclude the testimony of Dr. Harris and it was error to allow the defendant's motion to dismiss. The Court would not allow Dr. Harris to testify as an expert on the proper treatment in Sampson County of the decubitus ulcers of plaintiff's intestate because it felt a pathologist is not an expert in the general practice of medicine. This was error. An expert witness is one who through study or experience or both is better qualified than the jury to form an opinion on a particular subject. See Brandis on N.C. Evidence, 2nd Rev.Ed., § 133. We believe that a medical doctor of whatever specialty is better able to form an opinion as to medical treatment than the laymen who ordinarily comprise juries. Dr. Harris' testimony should have been admitted.
If Dr. Harris' testimony had been admitted there would have been evidence that the proper treatment for the deceased's ulcers would include turning her at regular intervals which was not done and that the ulcers became worse and contributed to her death. This would have been evidence from which a jury could find that the negligence of the defendant's agents was a proximate cause of injury and death to plaintiff's intestate.
Reversed and remanded.
HEDRICK and HILL, JJ., concur.